—Motion by the respondents to dismiss appeals from two orders of the Supreme Court, Westchester County, entered May 4, 1995, and August 17, 1995,. respectively, on the grounds that the appeals are moot, and to impose costs and sanctions. By decision and order on motion dated January 19, 1996, the motion was held in abeyance and was referred to the Justices hearing the appeals for determination upon the argument or submission of the appeals.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeals, it is,
Ordered that so much of the motion which was to dismiss the appeal from the order entered May 4, 1995, and to impose costs and sanctions is denied, and it is further,
Ordered that so much of the motion which was to dismiss the appeal from the order entered August 17, 1995, is denied as academic in light of our determination of the appeal.
Mangano, P. J., Miller, Sullivan and Florio, JJ., concur.